Case 4:19-cr-00007-TWP-VTW Document 17 Filed 06/16/20 Page 1 of 3 PageID #: 112




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )     Cause No.        4:19-cr-7-TWP-VTW
                                              )
 JOE WARE                                     )
                                              )
                       Defendant.             )



                            REPORT AND RECOMMENDATION

        On June 15, 2020, the Court held a hearing on the Petition for Warrant or Summons for

 Offender Under Supervision filed on December 19, 2019 (Dkt. 5). Defendant Joe Ware

 appeared via videoconference with his appointed counsel Jennifer H. Culotta, also via

 videoconference. The government appeared by James M. Warden, Assistant United States

 Attorney, via videoconference. U. S. Probation appeared by Officer Shallon Alford. The parties

 consented on the record to conduct the proceedings via videoconference.

        The Court conducted the following procedures in accordance with Fed. R. Crim. P.

 32.1(a)(1) and 18 U.S.C. § 3583:

        1.     The Court advised Mr. Ware of his rights and provided him with a copy of the

               petition.

        2.     Mr. Ware waived his right to a preliminary hearing.

        3.     The parties advised the Court they had reached an agreement to resolve the

               allegations in the Petition.

        4.     After being placed under oath, Mr. Ware admitted Violation No. 1. (Dkt. 5.)
Case 4:19-cr-00007-TWP-VTW Document 17 Filed 06/16/20 Page 2 of 3 PageID #: 113




       5.    The allegations to which Defendant admitted, as fully set forth in the petition, are:


       Violation
       Number       Nature of Noncompliance


       1            "You must not commit another federal, state or local crime"

                    The offender was arrested by the Mansfield Police Department on
                    December 17, 2019, in Richland County, Ohio, under case number 19-
                    035391. The offender was charged with Ct. I: Possession of Drugs
                    (felony); Ct. II: Drug Paraphernalia (felony); Ct. III - Obstructing
                    Official Business (felony).

                    According to the incident report, a vehicle was observed parked and
                    running in a high drug and crime area. There were two occupants inside
                    the vehicle for over 30 minutes with no one exiting the vehicle. A police
                    officer pulled behind the vehicle and activated his overhead
                    lights. A black male exited the driver`s seat and ran west as a second black
                    male (later identified as the offender) exited the passenger seat, attempted
                    to run, fell on ice and got back on his feet. Mr. Ware was ordered to stop
                    moving multiple times. Mr. Ware then put his body back into the
                    passenger side of the vehicle and began reaching toward the driver`s seat.
                    The officer deployed his taser, striking Mr. Ware in the torso. Mr. Ware
                    was escorted to the ground and handcuffed without further incident. The
                    police officer observed a small bag of suspected heroin on the passenger
                    seat and a large blue back pack with bags hanging out of it, across the
                    driver`s side floor board. During the encounter, an individual called and
                    reported the listed vehicle stolen from her residence. A tow inventory was
                    conducted and a large amount of heroin, methamphetamine and marijuana
                    was located in the open blue bag. A search of Mr. Ware's person was
                    conducted and a bag of marijuana was located in his right front pocket.


       6.    The parties stipulated that:

             (a)    The highest grade of violation is a Grade B violation.

             (b)    Defendant’s criminal history category is II.

             (c)    The range of imprisonment applicable upon revocation of supervised
                    release, therefore, is 6 to 12 months’ imprisonment.

             (d)    The defendant has plead guilty to the Ohio state charges outlined in the
                    Petition and has served his sentence of imprisonment for those charges.

                                               2
Case 4:19-cr-00007-TWP-VTW Document 17 Filed 06/16/20 Page 3 of 3 PageID #: 114




                        The defendant is now subject to supervision/probation by the State of
                        Ohio as part of the sentence imposed for those state charges.

                 (e)    The defendant should receive credit for the time he has served in federal
                        custody.

        7.       The parties jointly recommended Mr. Ware be sentenced to six months

 imprisonment in the Bureau of Prisons with no term of supervised release to follow.

        The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

 fully set forth on the record, finds that the Defendant VIOLATED the conditions in the Petition,

 that his supervised release should be REVOKED, and that he should be sentenced to the custody

 of the Attorney General or his designee for a period of six months with no term of supervised

 release to follow.

        The parties are hereby notified that the District Judge may reconsider any matter assigned

 to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

 Recommendation.

        Dated:    6/16/2020


                                                             VANWI LLIS
                                                             Unit
                                                                edSta
                                                                    tesMa gi
                                                                           st
                                                                            rateJudge
                                                             Sout
                                                                her
                                                                  nDi s
                                                                      tri
                                                                        ctofIndia
                                                                                na




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation
 United States Marshal

                                                 3
